DETAILED ACTION
Regarding Claims 3-5, 9-11, 16-18, 22-24 and 29-31. Cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edwin Flores on 08/09/2021.

Please amend the following: (In addition to entering of the amendment submitted on 08/06/2021 after final, please add the underlined limitations shown below)

          Regarding Claim 1. A computerized method for thermodynamic modeling of
asphaltene precipitation and treating a wellbore, pipeline, or downstream unit comprising: calculating a Gibbs free energy for a transition between asphaltene molecules in solution into a model crystalline asphaltene nanoaggregates or asphaltene nanocrystals using a computer using the formula:
                    ΔGcryst = -ΔGfus = RT In Ksp (1)
        where R is ideal gas constant, T is a system temperature, ΔGfus is Gibbs free
energy of fusion and Ksp is a solubility product constant of model asphaltene
nanocrystals:
       calculating a Gibbs free energy for a transition between asphaltene nanoaggregates or nanocrystals redissolving into colloidal asphaltene nanoaggregates using the computer using the formula:
                  
    PNG
    media_image1.png
    36
    347
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    28
    44
    media_image2.png
    Greyscale
is an “infinite dilution activity coefficient” of the asphaltene
nanoaggregates in solution;
predicting asphaltene solubility in a solvent from the sum of (1) and (2)
         
    PNG
    media_image3.png
    42
    454
    media_image3.png
    Greyscale

calculating an equivalent solubility product constant for an asphaltene nanoaggregate
formation process, 
    PNG
    media_image4.png
    33
    38
    media_image4.png
    Greyscale
 , from a change of Gibbs free energy:
              
    PNG
    media_image5.png
    46
    388
    media_image5.png
    Greyscale

where Xasp and γasp are a mole fraction and an activity coefficient of asphaltene
molecule in solution, respectively, and wherein the predicted asphaltene solubility is displayed on an output device communicably coupled to the computer; and
changing a solvent composition of an asphaltene based on the predicted asphaltene solubility in the solvent; and
treating the wellbore, pipeline, or downstream unit operations with the solvent to prevent fouling and provide flow assurance for crude oil pipeline network or for petroleum blend.

          Regarding Claim 14. A non-transistory computer readable medium encoded with a computer program for execution by a processor for optimizing a predictive thermodynamic model for asphaltene molecules for treating a wellbore, pipeline, downstream unit operation, the computer program comprising:


          ΔGcryst = -ΔGfus = RT In Ksp (1)
where R is ideal gas constant, T is a system temperature, ΔGfus is Gibbs free
energy of fusion and Ksp is a solubility product constant of model asphaltene
nanocrystals:
         calculating a Gibbs free energy for a transition between asphaltene nanoaggregates or nanocrystals redissolving into colloidal asphaltene nanoaggregates using the formula:

    PNG
    media_image1.png
    36
    347
    media_image1.png
    Greyscale

       where  
    PNG
    media_image2.png
    28
    44
    media_image2.png
    Greyscale
is an “infinite dilution activity coefficient” of the asphaltene
nanoaggregates in solution;
       a code segment for predicting asphaltene solubility in a solvent from the sum of (1) and (2)
         
    PNG
    media_image3.png
    42
    454
    media_image3.png
    Greyscale

calculating an equivalent solubility product constant for an asphaltene nanoaggregate
formation process, 
    PNG
    media_image4.png
    33
    38
    media_image4.png
    Greyscale
 , from a change of Gibbs free energy:
              
    PNG
    media_image5.png
    46
    388
    media_image5.png
    Greyscale

where Xasp and γasp are a mole fraction and an activity coefficient of asphaltene

adding an amount of the solvent to an asphaltene; and
treating the wellbore, pipeline, or downstream unit operations with the solvent to preventing fouling and provide flow assurance for crude oil pipeline network or for petroleum blend.

           Regarding Claim 20. An apparatus for optimizing a thermodynamic model of solubility of asphaltenes for treating a wellbore, pipeline, or downstream unit operation comprising:
a processor;
a memory communicably coupled to the processor;
an output device communicably coupled to the processor; and
a non-transitory computer readable medium encoded with a computer program for
execution by the processor that causes the processor to: 
calculate a Gibbs free energy for the transition between asphaltene molecules in solution into a model crystalline asphaltene nanoaggregates or asphaltene nanocrystals using a computer using the formula:
          ΔGcryst = -ΔGfus = RT In Ksp (1)
where R is ideal gas constant, T is a system temperature, ΔGfus is Gibbs free
energy of fusion and Ksp is a solubility product constant of model asphaltene
nanocrystals:


    PNG
    media_image1.png
    36
    347
    media_image1.png
    Greyscale

       where  
    PNG
    media_image2.png
    28
    44
    media_image2.png
    Greyscale
is an “infinite dilution activity coefficient” of the asphaltene
nanoaggregates in solution;
       predicting asphaltene solubility in a solvent from the sum of (1) and (2)
         
    PNG
    media_image3.png
    42
    454
    media_image3.png
    Greyscale

calculating an equivalent solubility product constant for an asphaltene nanoaggregate
formation process, 
    PNG
    media_image4.png
    33
    38
    media_image4.png
    Greyscale
 , from a change of Gibbs free energy:
              
    PNG
    media_image5.png
    46
    388
    media_image5.png
    Greyscale

where Xasp and γasp are a mole fraction and an activity coefficient of asphaltene
molecule in solution, respectively; and wherein the processor outputs solubility data for the asphaltenes in one or more solvents, 
adding an amount of the solvent to asphaltenes; and
treating the wellbore, pipeline, or downstream unit operations with the solvent to preventing fouling and provide flow assurance for crude oil pipeline network or for petroleum blend.



Claim Objections
1.          Previous objection is withdrawn in view of the Applicant’s amendment filed on 08/06/2021.
Claim Rejections - 35 USC § 112
2.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 08/06/2021.
Claim Rejections - 35 USC § 101
3.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 08/06/2021 and the Examiner’s amendment as shown above.

Allowable Subject Matter
Claims 1-2, 6-8, 12-15, 19-21, 25-28 and 32 are allowed. More specifically, the independent Claims 1, 7, 14, 20 and 27 ae allowed over the prior arts. The dependent Claims (2, 6), (8, 12-13), (15, 19), (21, 25-26) and (28, 32) are allowed due to their dependencies to said independent Claims, respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

          Regarding Claims, 1, 7, 14, 20 and 27. The prior arts do not teach or suggest a combination, including predicting asphaltene solubility in a solvent from the sum of (1) and (2)
         
    PNG
    media_image3.png
    42
    454
    media_image3.png
    Greyscale

calculating an equivalent solubility product constant for an asphaltene nanoaggregate

    PNG
    media_image4.png
    33
    38
    media_image4.png
    Greyscale
 , from a change of Gibbs free energy:
              
    PNG
    media_image5.png
    46
    388
    media_image5.png
    Greyscale

where Xasp and γasp are a mole fraction and an activity coefficient of asphaltene
molecule in solution, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HYUN D PARK/Primary Examiner, Art Unit 2865